      Case 21-03791 Document 100-1 Filed in TXSB on 08/26/21 Page 1 of 2




                                         EXHIBIT A
                                        SERVICE LIST


American International Group UK, Ltd.
Graeme.Herrington@uk.lockton.com;

Allianz Global Corporate and Specialty, Interstate Fire and Casualty Co.
colleen.sauter@agcs.allianz.com;

Arch Insurance,
robin.saul@archinsurance.bm;

Argo Limited,
Neil.Thomson@argolimited.com;

AXA XL Bermuda
intlpropcasclaimnewnotices@axaxl.com;

Axis Surplus Lines/Axis Capital,
peter.waldron@axiscapital.com;

Chubb Bermuda,
sarah.champion@chubb.com;

Chubb North America on behalf of Westchester Surplus,
Stephanie.Montgomery@Chubb.com;

Endurance Specialty Ins.
anusum@sompo-intl.com;

Enviant,
zjohnson@enviant.com;

Ironshore Specialty,
Kelsey.Mcdaries@LibertyMutual.com; Katherine.Rigler@ironshore.com;
Jkranz@LondonFischer.com; jduffalo@londonfischer.com;
BRIAN.HAVILAND@ironshore.com; NGlazer@LondonFischer.com;

Hamilton RE Ltd.,
xsc.claims@hamiltongroup.com;

Liberty Specialty Markets Bermuda, Ltd.,
Chen.Foley@LibertyGlobalGroup.com;
      Case 21-03791 Document 100-1 Filed in TXSB on 08/26/21 Page 2 of 2




Markel Bermuda Ltd., Evanston Ins. Co.
excessliabilityclaims@markel.com; Melisa.Thompson@Markel.com;
kelly.creighton@markel.com;

Marsh,
edward.colechia@marsh.com;

Oil Casualty Insurance Ltd.
jennifer.ross@omsl.bm;

SCOR SE,
CPOTTINGER-EXTERNAL@scor.com;

Underwriters at Lloyds of London/The Chaucer Group and Apollo
Syndicate Management Ltd,
Chloe.Doheny@chaucerplc.com; Jenny.Michel@lewisbrisbois.com;
edward.colechia@marsh.com; Jennifer.Davey@uk.sedgwick.com;
Graeme.Herrington@uk.lockton.com;




                                          2
